 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO MARTINEZ,                                  CASE No. 1:16-cv-1658-AWI-JLT (PC)
12                        Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                         MOTION FOR RESPONSE
13           v.
14                                                       (Doc. 46)
      D. DAVEY, et al.,
15
                          Defendants.
16

17          Plaintiff moves the Court for a response to several previously-filed “objection letters” in
18   which he contends that he has suffered various health problems and seeks an extension of time to
19   submit his claims. The Court GRANTS Plaintiff’s motion for a response. Plaintiff is now
20   proceeding through counsel, and he has already been granted an extension of time to file an
21   amended complaint. (See Doc. 51.)
22
     IT IS SO ORDERED.
23

24      Dated:    August 13, 2019                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
